United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Augusta, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1699
Issued: January 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through counsel, filed a timely appeal from a May 16, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her back
condition is causally related to a July 17, 2012 employment incident, as alleged.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 23, 2012 appellant, then a 40-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that she herniated a disc on the left side of her back on July 17, 2012 as a result
of assisting a patient who was on the floor while in the performance of duty.2
In an August 10, 2012 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement dated September 7, 2012 and a July 16, 2012
report from Andrew Guppy, a physician’s assistant, who diagnosed herniated disc at L4-5,
lumbar radiculopathy, and sciatica left.
In a July 17, 2012 report, Dr. Dennis McCann, an emergency department physician,
diagnosed “back pain, known L5 herniation.”
A July 12, 2012 magnetic resonance imaging (MRI) scan of the lumbar spine revealed a
slightly enlarging left paracentral L4-5 herniated nucleus pulposus (HNP).
In his reports dated July 2 through October 1, 2012, Dr. John Van Summern, a Boardcertified family practitioner, indicated that appellant was seen on July 20, 2012 for back pain
exacerbated by trying to assist a patient who was on the floor at work. He diagnosed backache,
herniated disc at L4-5 and lumbar radiculopathy. Dr. Van Summern stated that appellant had a
previous lumbar disc herniation and the force of the patient pulling her downward as she bent
over to help him caused an exacerbation of her back pain.
On September 7, 2012 the employing establishment controverted the claim indicating that
appellant did not follow established facility policies during a nonemergent situation. It stated
that, on the date of injury, appellant responded to a room bell call in a patient room. When she
entered the room she was directed to a patient who was on the floor. The patient was alert and
had no emergent medical needs besides the fact that the patient was naked on the floor. The
employing establishment indicated that at this point appellant disregarded its policies and took it
upon herself to try to assist the patient by herself in attempting to cover him with a blanket and
though she was trying to help him up, he grabbed onto her, trying to pull himself up and
exacerbated her preexisting low back condition.
Appellant submitted a series of medical reports, including a January 23, 2009 report from
Dr. Sara Charnecki, a family medicine specialist, who diagnosed lumbar strain and herniated disc
at L4-5.
By decision dated October 12, 2012, OWCP found that appellant sustained a diagnosed
medical condition while within the performance of duty, but denied the claim finding that she
had failed to establish a causal relationship between her back condition and the July 17, 2012
employment incident due to lack of supportive medical evidence.
2

Appellant, through counsel, also filed claims for wage-loss compensation for the period September 9 through
October 6, 2012.

2

On October 30, 2012 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
In a January 15, 2013 report, Dr. Alan Ross, a Board-certified physiatrist, diagnosed
multifactorial low back pain and sacroiliac pain. He stated that appellant had low back pain off
and on since 2011. Dr. Ross indicated that the pain always resolved and the last episode was in
June 2012. Following a return to work, appellant tried to stand up on July 17, 2012 and a patient
pulled on both her shoulders and she had severe low back pain ever since. Dr. Ross opined that
appellant’s back conditions were causally related to the July 17, 2012 employment incident.
A telephonic hearing was held before an OWCP hearing representative on
March 5, 2013.
Appellant submitted a March 6, 2013 MRI scan of the lumbar spine, which showed an
enlarging left paracentral L4-5 HNP and a March 22, 2013 report from Mr. Guppy who stated
that the MRI scan did not explain her severe low back pain process which was ongoing.
The employing establishment submitted statements dated March 11 and 19, 2013,
indicating that appellant knew that she had a preexisting back condition and failed to comply
with the “Safe Patient Handling and Movement Policy” on the date of injury.
By decision dated May 9, 2013, the hearing representative affirmed with additional
analysis the October 12, 2012 decision.3
On August 26, 2013 appellant, through counsel, requested reconsideration and submitted
an August 13, 2013 report from Dr. Ross who diagnosed myofascial dysfunction, segmental
dysfunction, discopathic pain, and lumbar ligamentous instability. Dr. Ross opined that the
July 17, 2012 employment incident was sufficient to cause the increase in appellant’s disc hernia
and marked the onset of her symptoms, which persisted from July 17, 2012 to the present. He
“unequivocally state[d] that her present low back pain and disability [were] due to the work
injury of July 17, 2012.”
By decision dated November 27, 2013, OWCP denied modification of the May 9, 2013
decision.
On April 1, 2014 appellant, through counsel, requested reconsideration and submitted a
March 3, 2014 report from Dr. Ross who reviewed her medical history and reiterated his medical
opinions. Dr. Ross stated that her six flares of low back pain between 2004 and July 17, 2012
consistently resolved after several days of bed rest and were not precipitated by any trauma or
injury, but occurred after a minor provocation. He indicated that, in contrast, the employing
incident on July 17, 2012 was caused by a definite injurious event.

3

The hearing representative further found that the July 17, 2012 employment incident did not rise to the level of
willful misconduct as there was no evidence of premeditation or intentional failure to follow agency policy or
reckless or wanton acts of disregard of probable injurious consequences.

3

By decision dated May 16, 2014, OWCP denied modification of its November 27, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury5 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of July 17, 2012 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s back condition resulted from
the July 17, 2012 employment incident. The Board finds that she did not meet her burden of
proof to establish a causal relationship between the condition for which compensation is claimed
and the employment incident.
4

See supra note 1.

5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
7

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

8

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

In his reports, Dr. Ross diagnosed multifactorial low back pain, sacroiliac pain,
myofascial dysfunction, segmental dysfunction, discopathic pain, and lumbar ligamentous
instability. He stated that appellant had low back pain off and on since 2011. Dr. Ross indicated
that the pain always resolved and the last episode was in June 2012. Following a return to work,
appellant tried to stand up on July 17, 2012 and a patient pulled on both her shoulders and she
had severe low back pain ever since. Dr. Ross opined that her back conditions were causally
related to the July 17, 2012 employment incident. In a March 3, 2014 report, he stated that
appellant’s six flares of low back pain between 2004 and July 17, 2012 consistently resolved
after several days of bed rest and were not precipitated by any trauma or injury, but occurred
after a minor provocation. Dr. Ross indicated that, in contrast, the employing incident on
July 17, 2012 was caused by a definite injurious event. The Board finds that he failed to provide
a rationalized opinion explaining how factors of appellant’s federal employment, such as being
pulled down by a patient at work, caused or aggravated her back condition. Dr. Ross noted that
her condition occurred while she was at work, but such generalized statements do not establish
causal relationship because they merely repeat her allegations and are unsupported by adequate
medical rationale explaining how her physical activity at work actually caused or aggravated the
diagnosed conditions.9 He failed to provide an opinion adequately addressing how the July 17,
2012 incident contributed to appellant’s preexisting back condition. Thus, the Board finds that
the reports from Dr. Ross are insufficient to establish that she sustained an employment-related
injury.
In his reports, Dr. Van Summern diagnosed backache, herniated disc at L4-5, and lumbar
radiculopathy and indicated that appellant was seen on July 20, 2012 for back pain exacerbated
by trying to assist a patient who was on the floor at work. He stated that she had a previous
lumbar disc herniation and the force of the patient pulling her downward as she bent over to help
him caused an exacerbation of her back pain. Dr. Van Summern noted that appellant’s condition
occurred while she was at work when she was pulled downward as she bent over to help a patient
who was on the floor at work. The Board finds that he did not provide sufficient medical
rationale explaining how her condition was caused or aggravated by being pulled down by a
patient at work on July 17, 2012 as he failed to provide sufficient explanation of
pathophysiologically how her ongoing condition was exacerbated. Therefore, the Board finds
that the reports from Dr. Van Summern are insufficient to establish appellant’s claim.
On July 17, 2012 Dr. McCann diagnosed “back pain, known L5 herniation.” He failed to
provide an opinion addressing how the July 17, 2012 employment incident contributed to
appellant’s preexisting back condition. Thus, the Board finds that she did not meet her burden of
proof with this submission.
In support of her claim, appellant submitted reports from Mr. Guppy, a physician’s
assistant, and MRI scans dated July 12, 2012 and March 6, 2013. These documents do not
constitute competent medical evidence as they do not contain rationale by a physician relating

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

5

her disability to her employment.10 As such, the Board finds that appellant did not meet her
burden of proof with these submissions.
Appellant also submitted a series of medical reports, including a January 23, 2009 report
from Dr. Charnecki, who diagnosed lumbar strain and herniated disc at L4-5. The Board finds
that this medical evidence predates the July 17, 2012 employment incident and, therefore, lacks
probative value to establish her claim.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a July 17, 2012 employment incident,
she has failed to meet her burden of proof to establish a claim for compensation.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her back
condition is causally related to a July 17, 2012 employment incident, as alleged.

10

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

